[Cite as State v. Quinones, 2016-Ohio-3287.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

STATE OF OHIO                                        C.A. No.       15CA010722

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
NANCY QUINONES                                       COURT OF COMMON PLEAS
                                                     COUNTY OF LORAIN, OHIO
        Appellant                                    CASE No.   14CR088841

                                 DECISION AND JOURNAL ENTRY

Dated: June 6, 2016



        MOORE, Presiding Judge.

        {¶1}     Defendant, Nancy Quinones, appeals from the judgment of the Lorain County

Court of Common Pleas. We affirm.

                                                I.

        {¶2}     In 2014, the Lorain County Grand Jury indicted Ms. Quinones on one count of

trafficking in drugs in violation of R.C. 2925.03(A)(2) and one count of possession of drugs in

violation of R.C. 2925.11(A), with a major drug offender specification attendant to both counts

and a forfeiture specification attendant to the trafficking count. These charges stemmed from a

controlled mail delivery to Ms. Quinones of a significant amount of cocaine.

        {¶3}     Ms. Quinones entered not guilty pleas to the charges.          Just prior to the

commencement of trial, Ms. Quinones indicated that she wished to waive her right to a jury trial.

She signed a jury waiver, and, after a lunch recess, the case proceeded to a bench trial. The trial

court found Ms. Quinones guilty of all of the charges and specifications. In a journal entry dated
                                                   2


December 16, 2014, the trial court merged the possession count with the trafficking count, and it

imposed an aggregate sentence of eleven years of incarceration on the trafficking conviction with

the attendant major drug offender specification.

       {¶4}     Ms. Quinones timely appealed from the sentencing entry, and she now raises two

assignments of error for our review.

                                                   II.

                                 ASSIGNMENT OF ERROR I

       THE TRIAL COURT COMMITTED REVERSIBLE AND PLAIN ERROR AND
       WAS WITHOUT JURISDICTION TO CONDUCT A BENCH TRIAL
       BECAUSE THE SUBSTANCE OF THE JURY WAIVER DID NOT
       SUBSTANTIALLY COMPLY WITH THE SUGGESTED WORDING IN R.C.
       2945.05.

       {¶5}     In her first assignment of error, Ms. Quinones argues that the trial court erred in

proceeding with her bench trial because the written jury waiver in this case did not substantially

comply with the wording set forth in R.C. 2945.05. We disagree.

       {¶6}     R.C. 2945.05 provides that, “[i]n all criminal cases pending in courts of record in

this state, the defendant may waive a trial by jury and be tried by the court without a jury.” “[T]o

be valid, a [jury] waiver must meet five conditions. It must be (1) in writing, (2) signed by the

defendant, (3) filed, (4) made part of the record, and (5) made in open court.” State v. Lomax,

114 Ohio St. 3d 350, 2007-Ohio-4277, ¶ 9; R.C. 2945.05. This waiver should state in substance

as follows:

       I __________, defendant in the above cause, hereby voluntarily waive and
       relinquish my right to a trial by jury, and elect to be tried by a Judge of the Court
       in which the said cause may be pending. I fully understand that under the laws of
       this state, I have a constitutional right to a trial by jury.

R.C. 2945.05.
                                                  3


       {¶7}    “Although ‘Ohio courts have declined to find that the language of the waiver must

be a verbatim recitation of R.C. 2945.05,’ the content of the waiver must be in ‘[s]ubstantial

compliance’ with the suggested language.” State v. Woodbridge, 9th Dist. Summit No. 26911,

2014-Ohio-1338, ¶ 6, quoting State v. Webb, 10th Dist. Franklin No. 10AP-289, 2010-Ohio-

6122, ¶ 26-27, citing State v. Townsend, 3d Dist. Marion No. 9-03-40, 2003-Ohio-6992, ¶ 16.

       {¶8}    Here, Ms. Quinones signed a form that states:

       The Defendant waives her constitutional right to a jury trial and consents to this
       matter being tried to this one judge court. Furthermore, Defendant acknowledges
       that at a jury trial the Defendant would have the right to participate in the
       selection of twelve jurors, to exclude prospective jurors with and/or without cause
       and to a unanimous verdict.

       {¶9}    Ms. Quinones maintains that the waiver she executed did not comply with R.C.

2945.05 because it failed to substantially state the statutory language in that (1) it is not stated in

the first person, (2) it does not state that the waiver is made voluntarily, (3) it does not provide

that Ms. Quinones would “relinquish” her right, (4) it does not provide that Ms. Quinones “elects

to be tried by a Judge of the Court in which the said cause may be pending[,]” and (5) it does not

state that Ms. Quinones “fully understands that under the laws of this state, she has a

constitutional right to a trial by jury.” (Emphasis omitted.) See R.C. 2945.05.

       {¶10} In support of her position that the waiver does not substantially comply with the

statutory language, Ms. Quinones relies on this Court’s decision in Woodbridge, 2014-Ohio-

1338, where we held that a jury waiver did not substantially comply with the statutory language

because the waiver did not indicate that the defendant fully understood that he had a

constitutional right to a jury trial. Id. at ¶ 7, 9. Ms. Quinones maintains that, similarly, because

of the differences between the statutory language and the waiver here, it failed to indicate that
                                                   4


Ms. Quinones understood her rights. Instead, she maintains that the waiver reads like a court

order.

         {¶11} However, in Woodbridge, the written waiver provided “I do hereby knowingly

and voluntarily waive my right to have my case tried by a jury of my peers and consent to my

case being tried by the Court.” Id. at ¶ 2, 6. We concluded that this waiver was substantially

similar to the first sentence provided in the statutory language. Id. at ¶ 7. However, there was

nothing in the written waiver indicating that the defendant understood that he had a constitutional

right to a jury trial.      See id.    Here, the waiver described the right as Ms. Quinones’

“constitutional right to a jury trial[.]” (Emphasis added.) Further, although the best practice

may be for the waiver to contain the statutory language verbatim, we cannot say that the writing

of the waiver in third person as opposed to first person resulted in the waiver not substantially

complying with the statutory language.

         {¶12} Accordingly, Ms. Quinones’ first assignment of error is overruled.

                                   ASSIGNMENT OF ERROR II

         [MS. QUINONES’] CONVICTION WAS AGAINST THE MANIFEST
         WEIGHT OF THE EVIDENCE.

         {¶13} In her second assignment of error, Ms. Quinones argues that her conviction was

against the manifest weight of the evidence. We disagree.

         {¶14} When a defendant asserts that her conviction is against the manifest weight of the

evidence:

         an appellate court must review the entire record, weigh the evidence and all
         reasonable inferences, consider the credibility of witnesses and determine
         whether, in resolving conflicts in the evidence, the trier of fact clearly lost its way
         and created such a manifest miscarriage of justice that the conviction must be
         reversed and a new trial ordered.

State v. Otten, 33 Ohio App. 3d 339, 340 (9th Dist.1986).
                                                 5


       {¶15} Here, the trial court found Ms. Quinones guilty of trafficking in drugs in violation

of R.C. 2925.03(A)(2) and possession of drugs in violation of R.C. 2925.11(A).                 R.C.

2925.03(A)(2) provides that “[n]o person shall knowingly * * * [p]repare for shipment, ship,

transport, deliver, prepare for distribution, or distribute a controlled substance or a controlled

substance analog, when the offender knows or has reasonable cause to believe that the controlled

substance or a controlled substance analog is intended for sale or resale by the offender or

another person.” Trafficking in cocaine, where the amount of cocaine exceeds 100 grams, is a

first degree felony. R.C. 2925.03(C)(4)(g). R.C. 2925.11(A) provides that “[n]o person shall

knowingly obtain, possess, or use a controlled substance or a controlled substance analog.”

       {¶16} At trial, the State presented the testimony of postal inspectors and officers

involved in the controlled delivery and investigation, and it submitted exhibits, including a report

from the Lorain County Crime Lab. The inspectors testified that they had received information

from another postal inspector stationed in Puerto Rico regarding two suspicious packages. The

postal inspector in Puerto Rico had obtained a search warrant for these packages. One package,

containing $12,000 in cash, was labeled as sent from a fictitious address of 1431 West 17th

Street, Lorain, Ohio, to an address in Puerto Rico. The other package, containing approximately

500 grams of cocaine, was labeled as sent from an address in Puerto Rico to a Brenda Rivera at

1880 East 37th Street, Lorain, Ohio. The cocaine had been wrapped in cellophane and placed

inside of oatmeal containers.

       {¶17} The inspectors and officers testified that postal inspectors contacted the City of

Lorain Police Department and arranged for a controlled delivery of the package on January 16,

2014. The package addressed to Lorain, Ohio was sent directly to a postal inspector, who placed

a GPS monitoring device in the cellophane wrapping of one of the bundles of cocaine. The
                                                6


inspector also equipped the mail package with a radio-wire which would alert officers when the

package was opened.

       {¶18} On January 16, 2014, an officer watching the house, awaiting a postal inspector to

make the controlled delivery, noticed a maroon car parked on the street outside of the East 37th

Street residence. The officers learned that the car was registered to Angel Quinones of 1435

West 17th Street, Lorain, Ohio. The officers found this significant, as the cash package that had

been searched in Puerto Rico was mailed from a fictitious address of 1431 West 17th Street,

Lorain, Ohio.

       {¶19} At approximately 12:37 p.m., a postal inspector delivered the package containing

the cocaine to the East 37th Street address listed on the shipping label. A woman, later identified

as Ms. Quinones, answered the door. The postal inspector indicated to Ms. Quinones that he had

a package for a Brenda Rivera. Ms. Quinones suggested that the residence was a correct location

for Brenda Rivera, and she signed for the package, signing the name Brenda Rivera.

Approximately ten to fifteen minutes after the delivery of the package, Ms. Quinones emerged

from East 37th Street residence carrying a black duffle bag. She placed the duffle bag in the

trunk of the maroon car, and she drove away from the residence. The officers effectuated a stop

of Ms. Quinones shortly thereafter, at which time they recovered the package containing the

cocaine from the black duffle bag in the trunk of the car. The package had not been opened,

although most of the shipping label had been torn off of the package. Upon being stopped, Ms.

Quinones indicated that she was intending to dump the package, and she stated that she lived at

1435 West 17th Street.

       {¶20} An officer traveled to the 1435 West 17th Street residence while other officers

obtained a search warrant for that residence. While awaiting the search warrant, the officer
                                                 7


surveying the residence saw a man, later identified as Angel Quinones, Ms. Quinones’ husband,

twice exit the house, look down the street, and return to the home. Officers obtained a search

warrant of the Quinoneses’ residence. Inside, officers located oatmeal containers of the same

type that were used in concealing the cocaine in the mail package, empty priority mail boxes,

baggies, plastic gloves, and numerous small rubber bands. Inside a coat, which Mr. Quinones

told officers belonged to his wife, the officers located a letter addressed to Nancy Gonzalez at

1435 West 17th Street. The letter was from the USPS Asset Forfeiture Unit in Washington, D.C.

The officers also located “stacks” of cash in a nightstand. The officers obtained a cell phone

from Ms. Quinones’ person, and a cell phone from Mr. Quinones.

       {¶21} After extracting information from the cell phones, the officers found the following

text messages were sent between the phones on the day of the delivery, commencing at about

12:30 p.m., summarized on an exhibit prepared by one of the officers as follows:

       NANCY (NC) AND ANGEL QUINONES (AC) TEXT MESSAGE
       CONVERSATION:

       Time           Person                Message

       12:30:52       AC                    You Ok

       12:31:26       NC                    Yea still waiting

       12:31:39       AC                    Ok

       ***

       12:38:03       NC                    goin home

       12:38:16       AC                    Ok

       1:05:31        AC                    You ok

       1:07:55        AC                    You ok

       1:34:05        AC                    Babe you good call me
                                                 8


       {¶22} In addition to these texts, officers discovered that there were over ten cell phone

calls made between the phones on January 16th prior to the Quinoneses being taken into custody.

Further, on the phone obtained from Ms. Quinones, there existed deleted photos of other mail

packages and labels.

       {¶23} The package that the officers utilized in the controlled delivery was taken into the

possession of the officers and returned to the police station. A postal inspector and other officers

removed the GPS monitoring system and radio-wire from the package, and they transferred the

cocaine to plastic bags to send to a lab for testing. According to the lab report, which the

prosecutor referred to as a “stipulated” exhibit that was submitted, without objection, in lieu of

the testimony of the forensic analysis who prepared the report, the package delivered to Ms.

Quinones contained approximately 610 grams of cocaine.

       {¶24} On behalf of the defense, Angel Quinones testified. He indicated that he had

pleaded guilty to drug charges, taking responsibility for the package at issue here.             He

maintained that Ms. Quinones was unaware of the contents of the package, but he had told her to

pick up the package, which was being delivered to the home of her cousin Brenda, because it

contained a present for Ms. Quinones’ niece’s or nephew’s birthday. Mr. Quinones maintained

that he is not employed. He maintained that the cash located in his nightstand was his, and Ms.

Quinones was not aware of it. Also, he never informed Ms. Quinones as to his drug activities,

and she did not question him about the number of containers of oatmeal at the house. He did not

tell her what was contained in the package that he asked her to pick up, nor did he recall her

asking what it contained or why it was being delivered to a different address.

       {¶25} On appeal, Ms. Quinones maintains that her conviction was against the manifest

weight of the evidence because of breaks in the chain of custody of the mail package, which she
                                                  9


maintains was the most significant evidence against her. “The chain of custody relates to the

authentication or identification process set forth in Evid. R. 901(A)[.]” State v. Meyers, 9th Dist.

Summit Nos. 23864, 23903, 2008-Ohio-2528, ¶ 49. However, “[t]he [S]tate is not required to

prove a perfect, unbroken chain of custody.” Id., quoting State v. Semedo, 5th Dist. Stark No.

2006 CA 00108, 2007-Ohio-1805, ¶ 12. “A break in the chain of custody, if any, goes to the

weight or credibility of the evidence, and not its admissibility.” Meyers at ¶ 49, quoting Semedo

at ¶ 12.

           {¶26} In support of her position that the evidence speaking to the contents of the mail

package should not be given weight due to breaks in the chain of custody, she points out that the

postal inspector in Puerto Rico indicated that the package contained 500 grams of cocaine,

however, the lab report indicated that the package contained 610 grams of cocaine.

           {¶27} Our review of the evidence admitted at trial indicates that, although the postal

inspector who initially opened the package in Puerto Rico did not testify at the hearing,

photographs of the contents of the package in Puerto Rico were admitted without objection. The

photographs display two packages, wrapped in cellophane, inside oatmeal containers, packed in

the package with the same shipping label as the package here. Although the testimony at trial

indicated that the postal inspector in Puerto Rico had represented that there was approximately

500 grams of cocaine in the package, there is no indication that the postal inspector in Puerto

Rico removed the entirety of the cocaine from its cellophane and other items from the packaging

of the bundle to determine a precise weight, and thus the weight could have been an estimate.

Two photographs taken by the postal inspector in Puerto Rico show the bundles of cocaine, still

covered in cellophane, and a red material, on scales. One picture shows the digital scale display

depicting the number 1, followed by a space, and then followed by the number 12.8. Another
                                                10


picture shows what appears to be the same unwrapped bundles on the digital scale, with the

display depicting the number 0.820. The unit of measurement of weight cannot be seen clearly

on the scale display, but given the testimony as to the weight of the packages, it does not appear

that the inspector weighed the packages in grams or that the packaging was removed prior to the

inspector concluding that the packages contained five hundred grams of cocaine. The postal

inspector who received the package for the controlled delivery, testified that it was in the same

condition as the pictures taken in Puerto Rico had displayed.

       {¶28} After a review of the record, we cannot conclude that this is the extraordinary

case where the trial court created a manifest miscarriage of justice in finding Ms. Quinones

guilty. Accordingly, Ms. Quinones’ second assignment of error is overruled

                                                III.

       {¶29} Ms. Quinones’ assignments of error are overruled. The judgment of the trial court

is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is
                                                11


instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     CARLA MOORE
                                                     FOR THE COURT



WHITMORE, J.
HENSAL, J.
CONCUR.


APPEARANCES:

GIOVANNA V. SCALETTA-BREMKE, Attorney at Law, for Appellant.

DENNIS P. WILL, Prosecuting Attorney, and NATASHA RUIZ GUERRIERI, Assistant
Prosecuting Attorney, for Appellee.